UNITED STATES SECURITITES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURTIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-30515 Weststar Financial Services Corporation (Exact name of registrant as specified in its charter) North Carolina 56-2181423 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 79 Woodfin Place, Asheville NC 28801 (Address of principal executive offices) (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.T Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: (Check one): Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YesT No APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: Common stock, $1.00 par value – 2,167,517 shares outstanding as of May 14, 2010. 1 INDEX Page Part I – FINANCIAL INFORMATION Financial Statements: Consolidated Balance Sheets March 31, 2010 and December 31, 2009 3 Consolidated Statements of Operations Three Months Ended March 31, 2010 and 2009 4 Consolidated Statements of Comprehensive Income Three Months Ended March 31, 2010 and 2009 5 Consolidated Statements of Changes in Shareholders’ Equity Three Months Ended March 31, 2010 and 2009 6 Consolidated Statements of Cash Flows Three Months Ended March 31, 2010 and 2009 7 Notes to Consolidated Financial Statements 8 Item 2 - Management’s Discussion and Analysis Financial Condition and Results of Operations 16 Item 4T - Controls and Procedures 29 Part II – OTHER INFORMATION Item 5 – Other Information 31 Item 6 - Exhibits 31 Signatures 32 2 Index Part I. FINANCIAL INFORMATION Item I. Financial Statements Weststar Financial Services Corporation & Subsidiary Consolidated Balance Sheets(unaudited) March 31, December 31, 2009* ASSETS: Cash and cash equivalents: Cash and due from banks $ $ Interest-bearing deposits Total cash and cash equivalents Investment securities – available for sale, at fair value (amortized cost of $23,627,690 and $24,613,580, at March 31, 2010 and December 31, 2009, respectively) Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Accrued interest receivable Federal Home Loan Bank stock, at cost Deferred income taxes Foreclosed properties Other assets TOTAL $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: Liabilities: Deposits: Demand $ $ NOW accounts Money market accounts Savings Time deposits of $100,000 or more Other time deposits Total deposits Short-term borrowings Accrued interest payable Other liabilities Long-term debt Total liabilities COMMITMENTS AND CONTIGENCIES (Note 2) SHAREHOLDERS' EQUITY: Preferred stock; authorized $1,000,000 shares; no shares issued and outstanding - - Common stock, $1 par value, authorized – 9,000,000 shares; outstanding shares– 2,167,517 and 2,167,517 at March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders' equity TOTAL $ $ *Derived from audited consolidated financial statements. See notes to consolidated financial statements. 3 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Operations(unaudited) Three Months Ended March 31, INTEREST INCOME: Interest and fees on loans $ $ Federal funds sold - Interest-bearing deposits 66 Investments: Taxable interest income Non-taxable interest income Corporate dividends - Total interest income INTEREST EXPENSE: Time deposits of $100,000 or more Other time and savings deposits Short-term borrowings Long-term debt Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME: Service charges on deposit accounts Other service fees and commissions Other Total other income OTHER EXPENSES: Salaries and wages Employee benefits Occupancy expense, net Equipment rentals, depreciation and maintenance Supplies Professional fees Data processing fees FDIC insurance premiums Audit, tax and accounting Marketing Expense from foreclosed properties - Other Total other expenses INCOME BEFORE INCOME TAXES INCOME TAX PROVISION (BENEFIT) ) NET INCOME $ $ EARNINGS PER SHARE: Basic $ $ Diluted $ $ See notes to consolidated financial statements 4 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Comprehensive Income (unaudited) Three Months Ended March 31, NET INCOME $ $ OTHER COMPREHENSIVE INCOME Unrealized holding gains on securities available for sale Tax effect ) ) Unrealized holding gains on securities available for sale, net of tax OTHER COMPREHENSIVE INCOME, NET OF TAX COMPREHENSIVE INCOME $ $ See notes to consolidated financial statements. 5 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Changes in Shareholders’ Equity (unaudited) For the Three Months Ended March 31, 2010 and 2009 Accumulated Additional Other Total Common Stock Paid-In Retained Comprehensive Shareholders’ Shares Amount Capital Earnings Income Equity BALANCE, DECEMBER 31, 2008 $ Net unrealized gains on securities available for sale Issuance of common stock pursuant to the exercise of stock options Tax benefit on exercise of non- qualified stock options Net income BALANCE MARCH 31, 2009 $ BALANCE, DECEMBER 31, 2009 $ Net unrealized gains on securities available for sale Net income BALANCE MARCH 31, 2010 $ See notes to consolidated financial statements. 6 Index Weststar Financial Services Corporation & Subsidiary Consolidated Statements of Cash Flows (unaudited) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for loan losses Premium amortization and discount accretion, net ) Deferred income tax provision ) ) (Increase) decrease in accrued interest receivable ) (Increase) decrease in other assets ) Decrease in accrued interest payable ) ) Increase (decrease) in other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of securities available for sale - ) Maturities of securities available for sale Net (increase) decrease in loans ) FHLB stock purchase - ) Additions to premises and equipment ) ) Net cash provided in (used) by in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in demand deposits, NOW accounts, MMDA and savings accounts Net increase (decrease) in time deposits ) Issuance of common stock - Repayment of FHLB advances ) ) Net increase (decrease) in overnight borrowings ) Proceeds from FHLB advances Tax benefit from non-qualified stock options - Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ See notes to consolidated financial statements. 7 Index WESTSTAR FINANCIAL SERVICES CORPORTION & SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Weststar Financial Services Corporation (the “Company”) is a holding company with one subsidiary, The Bank of Asheville (the “Bank”).The Bank is a state chartered commercial bank, which was incorporated in North Carolina on October 29, 1997.The Bank provides consumer and commercial banking services in Buncombe County and surrounding area.Common shares of The Bank of Asheville were exchanged for common shares of Weststar Financial Services Corporation on April 29, 2000.Weststar Financial Services Corporation formed Weststar Financial Services Corporation I (the “Trust”) during October 2003 in order to facilitate the issuance of trust preferred securities.The Trust is a statutory business trust formed under the laws of the state of Delaware, of which all common securities are owned by Weststar Financial Services Corporation. In the opinion of management, the accompanying consolidated financial statements contain all adjustments necessary to present fairly the consolidated financial position of the Company as of March 31, 2010 and December 31, 2009, and the consolidated results of their operations and their cash flows for the three-month periods ended March 31, 2010 and 2009.Operating results for the three-month period ended March 31, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2010. The accounting policies followed are set forth in Note 1 to the 2009 Annual Report to Shareholders (Form 10-K) on file with the Securities and Exchange Commission. 2. “Accounting for Transfers of Financial Assets”.The Company adopted the new accounting standard governing the recognition and presentation of transfers of financial assets. This standard eliminates the concept of a qualifying special purpose entity (QSPE), changes the requirements for de-recognizing financial assets, and requires additional disclosures, including information about continuing exposure to risks related to transferred financial assets.The effective date is for financial asset transfers occurring after the beginning of fiscal years beginning after November 15, 2009.The disclosure requirements must be applied to transfers that occurred before and after the effective date. The adoption of this standard did not have a material effect on the Company’s financial position and results of operations. ”Consolidation of Variable Interest Entities” The Company adopted the new accounting standard governing the recognition and presentation of consolidation of variable interest entities (VIE), which amended the VIE guidance in U.S. GAAP to include new criteria for determining the primary beneficiary, eliminates the exception to consolidating QSPEs, requires continual reconsideration of conclusions reached in determining the primary beneficiary, and requires additional disclosures.This requirement is effective as of the beginning of fiscal years beginning after November 15, 2009 and is applied using a cumulative effect adjustment to retained earnings for any carrying amount adjustments (e.g., for newly-consolidated VIEs). The adoption of this standard did not have an effect on the Company. “Fair Value Measurements and Disclosures” The Company adopted the new accounting standard governing the recognition and presentation of fair value measurements and disclosures. This standard requires additional fair value measurement disclosures including the amount of and reasons for transfers in and out of Level 1 and Level 2 fair value measurements and changes the requirement to disclose purchases, sales, issuances and settlements in the reconciliation of Level 3 fair value measurements to a gross basis rather than a net basis. In addition, the standard clarifies that the level of disaggregation required for existing fair value disclosures should be provided for each class of 8 Index assets and liabilities. Disclosures about inputs and valuation techniques should be disclosed for Level 2 and Level 3 fair value measurements. The requirements of this standard are effective for interim and annual periods beginning after December 15, 2009, except for the disclosures about measurements, which are effective for fiscal years beginning after December 15, 2010 and interim periods within those fiscal years. The adoption of this standard did not have a material impact on our financial statements. 3. In the normal course of business there are various commitments and contingent liabilities such as commitments to extend credit, which are not reflected on the financial statements.The unused portions of commitments to extend credit were $30,219,353 and $26,179,686 at March 31, 2010 and December 31, 2009, respectively. 4. Basic and diluted net income per share have been computed by dividing net income for each period by the weighted average number of shares of common stock outstanding during each period. Basic earnings per common share represents income available to common stockholders divided by the weighted average number of common shares outstanding during the period.Diluted earnings per common share reflect additional common shares that would have been outstanding if dilutive potential common shares had been issued, as well as any adjustments to income that would result from the assumed issuance.Potential common shares that may be issued by the Company relate solely to outstanding stock options and are determined using the treasury stock method.During the period ending March 31, 2010 and 2009, there were no options excluded due to antidultion. Basic and diluted net income per share have been computed based upon net income as presented in the accompanying statements of operations divided by the weighted average number of common shares outstanding or assumed to be outstanding as summarized below: For the Period Ended March 31, Weighted average number of common shares used in computing basic net income per share Effect of dilutive stock options Weighted average number of common shares and dilutive potential common shares used in computing diluted net income per common share 4. The fair value estimates presented herein are based on pertinent information available to management as of March 31, 2010 and December 31, 2009.These fair values estimates are based on relevant market information and information about the financial instruments.Fair value estimates are intended to represent the price an asset could be sold at or the price a liability could be settled for.However, given there is no active market or observable market transaction for many of the Company’s financial instruments, the Company has made estimates of many of these fair values, which are subjective in nature, involve uncertainties and matters of significant judgment and therefore cannot be determined with precision.Changes in assumptions could significantly affect the estimated values. 9 Index March 31, 2010 December 31, 2009 Carrying amount Estimated fair value Carrying amount Estimated fair value (In thousands) Assets: Cash and cash equivalents $ Investment securities Federal Home Loan Bank stock Loans, net Interest receivable Bank owned life insurance Liabilities: Demand deposits, NOW accounts, money market accounts, savings Time deposits Short-term borrowings Interest payable Long-term debt Cash and Cash Equivalents and Accrued Interest - The carrying amounts approximate their fair value because of the short maturity of these financial instruments. Investment Securities - The fair value of securities, excluding the Federal Home Loan Bank stock, is based on quoted market prices. The carrying value of Federal Home Loan Bank stock approximates fair value based on the redemption provisions of the Federal Home Loan Bank. Loans - Fair value of loans are estimated based on discounted expected cash flows.These cash flows include assumptions for prepayment estimates over the loan’s remaining life, considerations for the current interest rate environment compared to the weighted average rate of each portfolio credit, a credit risk component based on historical and expected performance of each portfolio.Fair value calculation did not include liquidity adjustment. Deposits - The fair value of deposits with no stated maturity, such as non-interest-bearing demand deposits, savings, NOW, and money market accounts, is equal to the amount payable on demand as of the valuation date. The fair value of certificates of deposit is based on the discounted value of contractual cash flows. The discount rate is estimated using the rates currently offered for deposits of similar remaining maturities. Short-term borrowings and long-term debt – The fair values are based on discounting expected cash flows at the interest rate for debt with same or similar remaining maturities and collateral requirements. The Company groups assets and liabilities at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair values.These levels are: 10 Index Level 1 Valuation is based upon quoted prices for identical instruments traded in active markets. Level 2Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques for which all significant assumptions are observable in the market. Level 3 Valuation is generated from model-based techniques that use at least one significant assumption not observable in the market.These unobservable assumptions reflect estimates of assumptions that market participants would use in pricing the asset or liability.Valuation techniques included use of option pricing models, discounted cash flow models and similar techniques. Following is a description of valuation methodologies used for assets and liabilities recorded at fair value. Investment Securities Available-for-Sale Investment securities available-for-sale are recorded at fair value on a recurring basis.Fair value measurement is based upon quoted prices, if available.If quoted prices are not available, fair values are measured using independent pricing models or other model-based valuation techniques such as present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions.Level 1 securities included those traded on an active exchange, such as the New York Stock Exchange, U.S. Treasury securities that are traded by dealers or brokers in an active over-the-counter markets and money market funds.Level 2 securities included mortgage-backed securities issued by government sponsored entities, municipal bonds and corporate debt securities.Securities classified as Level 3 include asset-backed securities in less liquid markets. Loans The Company does not record loans at fair value on a recurring basis.However, from time to time a loan is considered impaired and a specific reserve is established.Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired.The fair value of impaired loans is estimated using one of several methods, including collateral value, market value of similar debt, enterprise value, liquidation value and discounted cash flow.Those impaired loans not requiring an allowance represent loans for which the fair value of the expected repayments or collateral exceed the recorded investment in such loans.At March 31, 2010 and December 31, 2009, substantially all of the total impaired loans were evaluated based on the fair value of the collateral.In accordance with FASB ASC 820, impaired loans where an allowance is established based on the fair value of collateral require classification in the fair value hierarchy.When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the impaired loan as nonrecurring Level 2.When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the impaired loan as nonrecurring Level 3. Foreclosed Properties Foreclosed assets are adjusted to fair value less estimated selling costs upon transfer of the loans to foreclosed assets.Subsequently, foreclosed assets are carried at the lower of carrying value or fair value.Fair value is based upon independent market prices, appraised value of the collateral or management’s estimation of the value of the collateral.When the fair value of the collateral is based on an observable market price or a current appraised value, the Company records the foreclosed asset as nonrecurring Level 2.When an appraised value is not available or management determines the fair value of the collateral is further impaired below the appraised value and there is no observable market price, the Company records the foreclosed asset as nonrecurring Level 3. 11 Index Assets measured at fair value on a recurring basis are summarized below: Fair Value Measurements at March 31, 2010 Description QuotedPrices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets/ Liabilities at Fair Value Available-for-sale securities - $ - $ Fair Value Measurements at December 31, 2009 Available-for-sale securities - $ - $ Assets measured at fair value on a non-recurring basis are summarized below: Fair Value Measurements at March 31, 2010 Description QuotedPrices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets/ Liabilities at Fair Value Impaired Loans - $ $ $ Foreclosed properties - Repossessions - - Fair Value Measurements at December 31, 2009 Description QuotedPrices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Assets/ Liabilities at Fair Value Impaired Loans - $ $ $ Foreclosed properties - - 5. INVESTMENT PORTFOLIO The amortized cost, gross unrealized gains and losses and fair values of investment securities at March 31, 2010 are as follows: 12 Index Available-for-sale securities consist of the following at March 31, 2010: Amortized cost Gross unrealized gains Gross unrealized losses Fair value Type and Maturity Group Residential mortgage-backed securities due - Within 1 year $ $ $
